DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should not be a single sentence.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  It should avoid using phrases which can be implied, such as, “is described.”  In addition, the form and legal phraseology often used in patent claims, such as “wherein,” should be avoided.

Drawings
The drawings are objected to because they have elements shown in cross section which are not properly crosshatched.  Insulating members shown in cross section should be properly crosshatched.  It is brought to applicant’s attention that the conventional crosshatch for insulating members shown in cross section consist of lines of two different thicknesses alternatively disposed.  

    PNG
    media_image1.png
    35
    156
    media_image1.png
    Greyscale

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of busbars, as required by claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koellmann (US 10,164,349, initially published on 5/11/2017 as DE 102015119247).  
Regarding claim 1, Koellmann discloses a conductor connection terminal comprising: an insulating material housing (4, 5) having a conductor insertion opening (10), a conductor insertion channel attached to the conductor insertion opening, and a contact pin insertion opening (20) with a contact pin insertion channel attached to the contact pin insertion opening; a busbar (3) having a first contact portion (31) and a second contact portion (32); and a clamping spring (11, 21) having a first clamping limb (12) with a first clamping edge (at end) oriented towards the first contact portion of the busbar, a first spring bow (14), a bearing limb (16, 26), a second spring bow (24), and a second clamping limb (22), wherein the first clamping edge of the clamping spring and the first contact portion of the busbar form a first clamping point (at 12, 31, Fig. 7) for an electrical conductor that is to be clamped (intended use), wherein the second clamping limb of the clamping spring and the second contact portion of the busbar form a second clamping point (at 22, 32) for a contact pin that is to be clamped (intended use), wherein the first spring bow is connected to the second spring bow via the bearing limb (16, 26), wherein the first spring bow and the second spring bow are essentially arranged at a common height level of the conductor connector terminal (Fig. 7), wherein the common height level is substantially parallel to a direction of longitudinal extent of the conductor insertion channel and/or a direction of longitudinal extent of the contact pin insertion channel (Fig. 7), and wherein the bearing limb of the clamping spring has two bends (17, 27) in opposite directions in a region where the bearing limb is supported on the busbar.  
Regarding claim 2, Koellmann discloses the second clamping limb having a second clamping edge (at end of 22), wherein the second clamping edge and the second contact portion of the busbar form the second clamping point for the contact pin that is to be clamped.  
Regarding claim 3, Koellmann discloses the first spring bow and the second spring bow bent in an opposite direction from the bearing limb (see Figs. 1/7).  
Regarding claim 4, Koellmann discloses the first contact portion and/or the second contact portion of the busbar being T- shaped (see Fig. 8).  
Regarding claim 5, Koellmann discloses the first contact portion and the second contact portion of the busbar connected to each other via a connecting portion (center portion of 3) of the busbar, wherein the first contact portion and/or the second contact portion are formed orthogonally (protrude upward, Fig. 7) to the connecting portion of the busbar.  
Regarding claim 6, Koellmann discloses the busbar has a passage opening (30), wherein at least one recess (space inside 30) arranged at the passage opening and wherein the clamping spring is mounted in the passage opening of the busbar via the at least one recess.  
Regarding claim 7, Koellmann discloses the conductor connection terminal having an actuating element (19), wherein the actuating element interacts with the first clamping limb and arranged for opening or closing the first clamping point.  
Regarding claim 8, Koellmann discloses the actuating element being an actuating lever (19), wherein the actuating lever is swiveled via a swivel bearing (63).  
Regarding claim 9, Koellmann discloses the first clamping point arranged in a region of the swivel bearing of the actuating lever (see Fig. 1).  
Regarding claim 10, Koellmann discloses the contact pin insertion channel arranged on a common plane with the actuating lever (see Fig. 1).  
Regarding claim 11, Koellmann discloses a plurality of busbars (left and right half of 3, with respect to the view of Fig. 5) with respectively associated clamping springs (see Fig. 8) arranged in the insulating material housing, wherein a respective conductor insertion opening that opens out to one of the first clamping points is provided in the insulating material housing and wherein a respective contact pin insertion opening that opens out to one of the second clamping points is provided in the insulating material housing (see Figs. 1 and 5).  
Regarding claim 13, Koellmann discloses a length of the clamping spring in the direction of longitudinal extent of the conductor insertion channel is greater than a width of the clamping spring transversely to the direction of longitudinal extent of the conductor insertion channel (see Fig. 8).  
Regarding claim 14, Koellmann discloses the conductor connection terminal adapted to contact a contact pin (intended use). 

Regarding claim 15, Koellmann discloses a conductor connection terminal comprising: an insulating material housing (4, 5) having a conductor insertion opening (10), a conductor insertion channel attached to the conductor insertion opening, and a contact pin insertion opening (20) with a contact pin insertion channel attached to the contact pin insertion opening; a busbar (3) having a first contact portion (31) and a second contact portion (32); and a clamping spring (11, 21) having a first clamping limb (12) with a first clamping edge (at end) oriented towards the first contact portion of the busbar, a first spring bow (14), a bearing limb (16, 26), a second spring bow (24), and a second clamping limb (22), wherein the first clamping edge of the clamping spring and the first contact portion of the busbar form a first clamping point for an electrical conductor that is to be clamped (intended use), wherein the second clamping limb of the clamping spring and the second contact portion of the busbar form a second clamping point for a contact pin that is to be clamped (intended use), wherein the first spring bow is connected to the second spring bow via the bearing limb (16, 26), wherein the first spring bow and the second spring bow are essentially arranged at a common height level of the conductor connector terminal (see Fig. 1), wherein the common height level is substantially parallel to a direction of longitudinal extent of the conductor insertion channel and/or a direction of longitudinal extent of the contact pin insertion channel (see Fig. 1), wherein the busbar has a passage opening (30), wherein at least one recess (part of the space inside 30) is arranged at the passage opening and wherein the clamping spring is mounted in the passage opening of the busbar via the at least one recess, and wherein the passage opening is a through-hole that is enclosed on all sides by material of the busbar (see Fig. 4).  
Regarding claim 16, Koellmann discloses that when the actuating lever (29, Fig. 1) is in a closed position in which the first clamping point is closed, a longitudinal extent of the actuating lever is aligned with the longitudinal extent of the contact pin insertion channel.  
Regarding claim 17, Koellmann discloses the two bends of the bearing limb are provided between, and spaced apart from, the first spring bow and the second spring bow (see Fig. 1).

Regarding claim 18, Koellmann discloses a conductor connection terminal comprising: an insulating material housing (4, 5) having a conductor insertion opening (10), a conductor insertion channel attached to the conductor insertion opening, and a contact pin insertion opening (20) with a contact pin insertion channel attached to the contact pin insertion opening; a busbar (3) having a first contact portion (31) and a second contact portion (32); and a clamping spring (11, 21) having a first clamping limb (12) with a first clamping edge (at end) oriented towards the first contact portion of the busbar, a first spring bow (14), a bearing limb (17, 27), a second spring bow (24), and a second clamping limb (22), wherein the first clamping edge of the clamping spring and the first contact portion of the busbar form a first clamping point (at 12, 31, Fig. 7) for an electrical conductor that is to be clamped (intended use), wherein the second clamping limb of the clamping spring and the second contact portion of the busbar form a second clamping point (at 22, 32) for a contact pin that is to be clamped (intended use), wherein the first spring bow is connected to the second spring bow via the bearing limb (16, 26), wherein the first spring bow and the second spring bow are essentially arranged at a common height level of the conductor connector terminal (Fig. 7), wherein the common height level is substantially parallel to a direction of longitudinal extent of the conductor insertion channel and/or a direction of longitudinal extent of the contact pin insertion channel (Fig. 7), and wherein the bearing limb (17, 27) directly contacts the busbar so as to be supported on the busbar.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833